Citation Nr: 0428663
Decision Date: 10/19/04	Archive Date: 01/04/05

DOCKET NO. 02-21 225                        DATE OCT 19 2004


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.

REPRESENTATION

Appellant represented by: Kentucky Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from March 10,1975 to April 2, 1975, a duration of 23 days.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for an acquired psychiatric disorder including character and behavioral disorder, anxiety, depression, depressive disorder, and adjustment disorder.

In July 2004, a hearing was held before the undersigned Veterans Law Judge making this decision who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 2002). A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

The service medical and personnel records show that shortly after starting basic training, the veteran went on unauthorized absence. On return, he broke down crying. A psychiatric observation note describes him as a "crying, shaking, confused immature recruit." He was admitted to the neuropsychiatric unit and assessed with a character and behavior disorder. This was determined to have existed prior to service, and he was recommended for discharge as a recruiting error. The veteran was provided the opportunity to make a statement.

I can't stand yelling and screaming it make[s] me nervous. I can't sleep I stand around and build crazy things up in my head and start telling crazy things. I can't do things like this. I can't stand the Marines. . . I

-2


believe if I stay here much long[er] I'll go crazy or kill myself.

The veteran was honorably discharged in March 1975.

In April 2001, the veteran filed a claim for service connection for a "character and behavioral disorder." Medical records show treatment for a self inflicted stab wound and alcohol intoxication in February 1995. In April 2001 he was evaluated for depression with suicidal ideation. He reported that he was depressed at having heart trouble and the prospect of having another open heart surgery fearing that because he could not work he might lose his house, not knowing where his wife and kids would go, the recent death of an aunt, and his brother having surgery. A current psychiatric assessment noted that he had been increasingly dysphoric with memory lapses, and episodes of tearfulness since his heart bypass surgery in December 2000. Also in April 2001, he was treated for symptoms of chest pain and anxiety, which started shortly after learning of his mother's heart attack and which were quickly resolved. He continued treatment for psychiatric complaints, including in January 2002 when he was treated for alcohol intoxication and depression with suicidal ideation, related to the recent death of his brother.

The veteran was provided a VA mental disorders examination in April 2004 which included a thorough review and summary of the veteran's medical records and all records contained in the claims file. In this examination, the veteran related that he had been unable to work since his artery bypass surgery in December 2000. He continued to complain of symptoms of depression and anxiety. The veteran stated that he lived a normal life prior to his brief enlistment in the Marine Corps. He claimed that his psychiatric symptoms began during this brief period due to insensitive and cruel drill instructors. He later indicated that in his opinion, his mental status deteriorated since he had been unable to work following his coronary artery bypass graft in December 2000.

Regarding the question of whether the veteran's psychiatric condition preexisted service, and the veteran's report that he had a normal upbringing and no preexisting psychological conditions, the examiner noted that the military records showed that

- 3 


the veteran was found to have symptoms of character disorder at the time of his admission during basic training. It was also noted that as a youth he had been placed in special education classes prior to dropping out of school in the eighth grade. This information was in contradiction to the veteran's present report that he was an above average student and had left school to help work on the family farm. The veteran reported that he was emotionally and physically abused by his drill instructors_ The examiner concluded that it was as likely as not that there was some kind of preexisting psychological disorder prior to the veteran's enlistment, including some symptoms of characterological disorder prior to service. It also appeared as likely as not that these symptoms persisted following his discharge.

Considering all available information, presently it appears that the veteran's current psychological symptoms are more likely than not due to the psychological impact of his life threatening cardiac condition and the resulting reduced income and physical unemployability. It appears unlikely that his present psychological status is due to his brief period of basic training. . . or to any previously existing characterological disorder, if indeed such existed.

The diagnoses were dysthymic disorder with features of anxiety, and character disorder by history.

During the VA examination, the veteran indicated that he was in receipt of disability payments from the Social Security Administration (SSA). These records, which may be relevant to the veteran's claim, have not been obtained. SSA should be contacted to verify his receipt of disability benefits, and if so, the determination and any records relied on in making that determination should be associated with the claims file.

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) applies in this case. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003). VCAA applies to

- 4


any claim for benefits received by VA on or after November 9,2000, as well as to any claim filed before that date but not decided by the VA as of that date. First, the V A has a duty to notify the appellant and any representative of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 5103 (West 2002). Second, the VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A (West 2002). Although the RO cited to the new regulations in the May 2004 Supplemental Statement of the Case (SSOC), a full VCAA compliance letter has not been sent to the veteran. Specifically, the veteran has not been informed of which evidence VA will seek to provide and which evidence the veteran is to provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). He has also not been specifically informed that he should submit any evidence in his possession which pertains to his claim. See 38 C.F.R. § 3.159(b)(I).

Accordingly, this case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. for the following action:

1. The RO must review the claims file and ensure that all VCAA notice obligations have been satisfied in accordance with recent decisions of the United States Court of Appeals for Veterans Claims, as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), the Veterans Benefits Act of 2003, and any other applicable legal precedent. The RO's attention is directed to Quartuccio v. Principi, 16 Vet. App. 183 (2002) pertaining to the amended version of 38 U.S.C.A. § 5103(a), which requires that the Secretary identify for the veteran which evidence the VA will obtain and which evidence the veteran is expected to present. He should be specifically informed that he should submit any evidence in his possession which pertains to his claim.

- 5 


2. The RO should obtain a copy of the award of disability from the Social Security Administration, as well as any medical records relied on in making that determination.

The appellant has the right to submit additional evidence and argument on the  matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim mu1st be afforded expeditious treatment. The law requires that all claims that are reman6ed by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112). 

	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 6 



